Title: From George Washington to Peter Wagener, 20 November 1781
From: Washington, George
To: Wagener, Peter


                  
                     Sir,
                     Mount Vernon 20 Novr 1781.
                  
                  The late Unfortunate death of John Parke Custis Esq., makes it necessary that an Administration of his Estate should be granted to some Person.  It is proposed that the Honble Bartholomew Dandridge Esq., should take it upon him, and that I should become his security.  But as Mr Dandridge is not here at present and is in some measure a Stranger, and I am obliged to go immediately to the Northward, difficulties may occur in the matter, unless You & some Other Gentlemen, My Friends, will be so obliging as to enter into the necessary & usual securityships for him.  I shall esteem it a great favor conferred on me, if you & any Other of my Friends will do this, when he comes up to take the Administration at the Jan’y Court and this Letter shall be Obligatory upon me as an indemnity for your & their so doing; and besides, I shall be ready at any moment to enter in to Any Counter bond for the better securing You All for & your conduct in the business and for you becoming Securities for his Guardianship to the Children, if it shall be adjudged necessary to appoint him to this trust at that, or any other time.  I would do it now, if I knew the Gentlemen who would engage for Mr Dandridge’s Administration.  I am Dr Sir with great regard &c.
                  
               